           Case 16-29401            Doc 32       Filed 05/13/19 Entered 05/13/19 15:09:32         Desc Main
                                                  Document     Page 1 of 12




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Hudson, Wanda                                              §      Case No. 16-29401
                                                             §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Joseph A. Baldi, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $23.50                                       Assets Exempt: $4,500.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $5,259.75                    Claims Discharged
                                                                    Without Payment: $49,981.79
     Total Expenses of Administration: $1,427.75

       3) Total gross receipts of $10,687.50 (see Exhibit 1), minus funds paid to the debtor and third parties of
  $4,000.00 (see Exhibit 2), yielded net receipts of $6,687.50 from the liquidation of the property of the estate, which
  was distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 16-29401           Doc 32   Filed 05/13/19 Entered 05/13/19 15:09:32             Desc Main
                                              Document     Page 2 of 12


                                               CLAIMS                CLAIMS              CLAIMS           CLAIMS
                                             SCHEDULED              ASSERTED            ALLOWED            PAID
   SECURED CLAIMS
                                                       $0.00                    $0.00        $0.00              $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA             $1,427.75         $1,427.75         $1,427.75
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                     $0.00        $0.00              $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                    $0.00        $0.00              $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                               $52,643.18             $33,342.36         $33,342.36         $5,259.75
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                        $52,643.18             $34,770.11         $34,770.11         $6,687.50



        4) This case was originally filed under chapter 7 on 09/15/2016. The case was pending for 31 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     04/17/2019                        By :      /s/ Joseph A. Baldi

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 16-29401                Doc 32          Filed 05/13/19 Entered 05/13/19 15:09:32                            Desc Main
                                                              Document     Page 3 of 12

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                   AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1                RECEIVED

  Probate Estate with claim against nursing home facility                                                 1229-000                      $10,687.50

      TOTAL GROSS RECEIPTS                                                                                                              $10,687.50
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                       AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                      PAID

      Wanda Hudson                          exemption in funds r                                          8100-002                       $4,000.00
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                         $4,000.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS         CLAIMS           CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED       ALLOWED            PAID
                                                              CODE             (from Form 6D)
                                  NA                              NA                  NA                     NA            NA              NA

                 TOTAL SECURED                                                      $0.00                 $0.00          $0.00            $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS            CLAIMS           CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED          ALLOWED            PAID
                                                           CODE
      Joseph A. Baldi                                     2100-000                 NA                   $1,418.75        $1,418.75         $1,418.75

      Joseph A. Baldi                                     2200-000                 NA                         $9.00             $9.00             $9.00
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $1,427.75        $1,427.75         $1,427.75




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 16-29401            Doc 32        Filed 05/13/19 Entered 05/13/19 15:09:32                Desc Main
                                                   Document     Page 4 of 12

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                  UNIFORM
                                                                 CLAIMS          CLAIMS           CLAIMS        CLAIMS
                    PAYEE                          TRAN.
                                                               SCHEDULED        ASSERTED         ALLOWED         PAID
                                                   CODE
                      NA                            NA           NA               NA               NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                   NA              $0.00            $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                   CLAIMS       CLAIMS
                                                     UNIFORM
    CLAIM                                                        SCHEDULED     ASSERTED           CLAIMS        CLAIMS
                           CLAIMANT                   TRAN.
     NO.                                                         (from Form (from Proofs of      ALLOWED         PAID
                                                      CODE
                                                                     6E)         Claim)
                              NA                         NA            NA           NA              NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                    $0.00        $0.00           $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                    UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED            CLAIMS         CLAIMS
                            CLAIMANT                 TRAN.
      NO.                                                       (FROM Form (FROM Proofs of       ALLOWED          PAID
                                                     CODE
                                                                     6F)        Claim)
   00014        Comenity Capital Bank/Paypal        7100-000          $600.00          $584.44       $584.44           $92.13

   00013        Synchrony Bank c/o PRA              7100-000          $167.00          $454.00       $454.00           $71.62

   00012        Synchrony Bank c/o PRA              7100-000          $249.00          $541.55       $541.55           $85.43

   00011        Synchrony Bank c/o PRA              7100-000          $364.00          $678.73       $678.73          $107.07

   00010        Department Stores National          7100-000          $987.00          $987.54       $987.54          $155.79

   00009        US DEPT OF EDUCATION CLAIMS         7100-000          NA           $6,285.47       $6,285.47          $991.54

   00008        US DEPT OF EDUCATION CLAIMS         7100-000      $19,000.00      $13,930.73      $13,930.73     $2,197.59

   00007        Capital One Bank (USA), N.A. by     7100-000       $1,407.00       $1,470.15       $1,470.15          $231.92

   00006        CREDIT FIRST NA                     7100-000       $1,153.00       $1,153.31       $1,153.31          $181.94

   00005        Quantum3 Group LLC as agent         7100-000       $1,187.00       $1,249.28       $1,249.28          $197.08

   00004        Quantum3 Group LLC as agent         7100-000          $361.00          $397.50       $397.50           $62.71

   00003        Quantum3 Group LLC as agent         7100-000       $1,537.00       $1,537.13       $1,537.13          $242.48

   00002        Quantum3 Group LLC as agent         7100-000       $1,000.00       $1,030.67       $1,030.67          $162.59

   00001        American InfoSource LP as agent     7100-000       $2,732.00       $3,041.86       $3,041.86          $479.86

                Barclays Bank Delaware                             $1,152.00        NA               NA                 $0.00


UST Form 101-7-TDR (10/1/2010) (Page: 4)
           Case 16-29401             Doc 32       Filed 05/13/19 Entered 05/13/19 15:09:32       Desc Main
                                                   Document     Page 5 of 12

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                      UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED        CLAIMS      CLAIMS
                            CLAIMANT                   TRAN.
      NO.                                                       (FROM Form (FROM Proofs of   ALLOWED       PAID
                                                       CODE
                                                                     6F)        Claim)
                Best Buy/CBNA                                       $831.00       NA           NA             $0.00

                Chase/Bank One Card                                $2,238.00      NA           NA             $0.00

                Check Into Cash of Illinois Inc                     $820.00       NA           NA             $0.00

                Comenity Bank/BDFRDFR                                $10.00       NA           NA             $0.00

                Credit One Bank                                    $1,208.00      NA           NA             $0.00

                First Premier Bank                                  $882.00       NA           NA             $0.00

                First Saving Credit Car                             $385.00       NA           NA             $0.00

                NCB Management Services                            $4,085.00      NA           NA             $0.00

                PLS Financial Solutions of Illinois                 $522.18       NA           NA             $0.00

                Santander Consumer                                 $6,120.00      NA           NA             $0.00

                Sears/CBNA                                         $3,315.00      NA           NA             $0.00

                SYNCB/ Amazon                                        $10.00       NA           NA             $0.00

                Turner Acceptance Corp                              $321.00       NA           NA             $0.00

   TOTAL GENERAL UNSECURED CLAIMS                                 $52,643.18    $33,342.36   $33,342.36   $5,259.75




UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                Case 16-29401                 Doc 32          Filed 05/13/19 Entered 05/13/19 15:09:32                               Desc Main
                                                                                               Document     Page 6 of 12
                                                                                                                                                                                                                         Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 16-29401                                                 Judge: Timothy A. Barnes                                                       Trustee Name:     Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                           Date Filed (f) or Converted (c):   09/15/2016 (f)
                                                                                                                                                          341(a) Meeting Date:      10/13/2016
       For Period Ending: 04/17/2019                                                                                                                            Claims Bar Date:    02/21/2017

                                           1                                                         2                           3                      4                            5                             6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                            Asset Fully Administered
                                                                                                                                                 Property Formally
                                  Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                              Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                    Abandoned
                      (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                         the Estate                 Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                         and Other Costs)
1.      Wearing Apparel                                                                                    500.00                         0.00                                                0.00               FA
2.      Checking account-JP Morgan Chase                                                                    20.00                         0.00                                                0.00               FA
3.      Savings Account - JP Morgan Chase                                                                     3.50                        0.00                                                0.00               FA
4.      Probate Estate with claim against nursing home facility (u)                                      10,687.50                    6,687.50                                           10,687.50               FA

                                                                                                                                                                                               Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                11,211.00                      6,687.50                                            10,687.50                         0.00


     Re Prop. #4 one-sixth share of the Probate Estate of Madestine Hudson,
     deceased - proceeds of lawsuit against Paramount of Oak
     Park Healthcare Center, LLC for negligence leading to he
     death of Madestine Hudson


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     December 1, 2018: Trustee recovered Debtor's one-sixth interest in her mother's probate estate. Debtor amended her schedules to claim an exemption in the proceeds from the probate estate. Trustee determined that
     the claimed exemption was valid and paid the Debtor her allowed exemption. Trustee reviewed and validated all claims filed. Trustee's attorneys advised that they would not be seeking compensation or expense
     reimbursement in this case. Trustee prepared his TFR.

     July 11, 2018 - Trustee conferred with counsel handling probate estate claim against nursing home. Have determined amount due, adjudicating liens on proceeds. Once complete, debtor's share of estate will be about
     $20,000.

     June 2017: Debtor is the executor her mother's probate estate. The probate estate is pursuing a claim against the nursing home where the Debtor's mother previously lived. Trustee has asserted the Estate's interest in the
     claim against the nursing home and will keep the case open pending recovery of the claim against the nursing home.




     UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                               Exhibit 8
                                       Case 16-29401       Doc 32      Filed 05/13/19 Entered 05/13/19 15:09:32                         Desc Main
                                                                        Document     Page 7 of 12
                                                                                                                                                                                           Page 2
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 16-29401                                 Judge: Timothy A. Barnes                                                Trustee Name:     Joseph A. Baldi
        Case Name: Hudson, Wanda                                                                                    Date Filed (f) or Converted (c):   09/15/2016 (f)
                                                                                                                             341(a) Meeting Date:      10/13/2016
  For Period Ending: 04/17/2019                                                                                                    Claims Bar Date:    02/21/2017

                                  1                                          2                      3                      4                            5                           6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                          Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 12/31/2018      Current Projected Date of Final Report(TFR) : 12/31/2018


Trustee’s Signature       /s/Joseph A. Baldi                                 Date: 04/17/2019
                          Joseph A. Baldi
                          P.O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                      Exhibit 8
                                     Case 16-29401            Doc 32      Filed 05/13/19  FORMEntered
                                                                                                2       05/13/19               15:09:32          Desc Main                                             Page 1
                                                                            Document
                                                                    ESTATE CASH              Page 8 of 12RECORD
                                                                                RECEIPTS AND DISBURSEMENTS

                 Case No: 16-29401                                                                                                               Trustee Name: Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5682 Checking Account
       Taxpayer ID No: **-***7324                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/17/2019                                                                                                Separate bond (if applicable): 0.00

    1                   2                           3                                              4                                                5                     6                      7
                                                                                                                             Uniform
Transaction         Check or                                                                                                  Trans.                                                         Account/ CD
   Date             [Refer#]             Paid To / Received From                    Description of Transaction                Code             Deposits($)        Disbursements($)            Balance($)
10/30/2018             [4]       Keating Law Offices                      Distribution from Estate of Madestine Hudson       1229-000               10,687.50                                     10,687.50
                                 79 W. Monroe Street
                                 Suite 1024
                                 Chicago, IL 60603

11/09/2018            51001      Wanda Hudson                             personal property exemption                        8100-002                                          4,000.00               6,687.50
                                 5253 W Kamerling Ave
                                 Chicago, IL 60651

01/29/2019            51002      Joseph A. Baldi                          Trustee's Compensation                             2100-000                                          1,418.75               5,268.75
                                 P.O. Box 2399
                                 Glen Ellyn, IL 60138-2399

01/29/2019            51003      Joseph A. Baldi                          Trustee expenses                                   2200-000                                             9.00                5,259.75
                                 P.O. Box 2399
                                 Glen Ellyn, IL 60138-2399

01/29/2019            51004      American InfoSource LP as agent for TD   Disb of 15.78% to Claim #00001                     7100-000                                           479.86                4,779.89
                                 Bank, USA
                                 PO Box 248866
                                 Oklahoma City, OK 73124

01/29/2019            51005      Quantum3 Group LLC as agent for          Disb of 15.78% to Claim #00002                     7100-000                                           162.59                4,617.30
                                 Comenity Bank
                                 PO Box 788
                                 Kirkland, WA 98083

                                                                                                                         Page Subtotals             10,687.50                  6,070.20




UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                   Exhibit 9
                                     Case 16-29401            Doc 32       Filed 05/13/19  FORMEntered
                                                                                                 2       05/13/19        15:09:32          Desc Main                                             Page 2
                                                                             Document
                                                                     ESTATE CASH              Page 9 of 12RECORD
                                                                                 RECEIPTS AND DISBURSEMENTS

                 Case No: 16-29401                                                                                                         Trustee Name: Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                       Bank Name: Texas Capital Bank
                                                                                                                                    Account Number/CD#: ******5682 Checking Account
       Taxpayer ID No: **-***7324                                                                                          Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/17/2019                                                                                          Separate bond (if applicable): 0.00

    1                   2                           3                                              4                                          5                     6                      7
                                                                                                                       Uniform
Transaction         Check or                                                                                            Trans.                                                         Account/ CD
   Date             [Refer#]             Paid To / Received From                      Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
01/29/2019            51006      Quantum3 Group LLC as agent for            Disb of 15.77% to Claim #00003             7100-000                                           242.48                4,374.82
                                 Comenity Bank
                                 PO Box 788
                                 Kirkland, WA 98083

01/29/2019            51007      Quantum3 Group LLC as agent for            Disb of 15.78% to Claim #00004             7100-000                                            62.71                4,312.11
                                 Comenity Bank
                                 PO Box 788
                                 Kirkland, WA 98083

01/29/2019            51008      Quantum3 Group LLC as agent for            Disb of 15.78% to Claim #00005             7100-000                                           197.08                4,115.03
                                 Comenity Bank
                                 PO Box 788
                                 Kirkland, WA 98083

01/29/2019            51009      CREDIT FIRST NA                            Disb of 15.78% to Claim #00006             7100-000                                           181.94                3,933.09
                                 PO Box 818011
                                 Cleveland, OH 44181

01/29/2019            51010      Capital One Bank (USA), N.A. by American Disb of 15.78% to Claim #00007               7100-000                                           231.92                3,701.17
                                 InfoSource LP as agent
                                 PO Box 71083
                                 Charlotte, NC 28272

01/29/2019            51011      US DEPT OF EDUCATION CLAIMS FILING         Disb of 15.78% to Claim #00008             7100-000                                          2,197.59               1,503.58
                                 UNIT
                                 PO Box 8973
                                 Madison, WI 53708

                                                                                                                   Page Subtotals                   0.00                 3,113.72




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                             Exhibit 9
                                     Case 16-29401            Doc 32        Filed 05/13/19  FORMEntered
                                                                                                  2       05/13/19      15:09:32          Desc Main                                            Page 3
                                                                             Document
                                                                      ESTATE CASH RECEIPTS AND Page  10 of 12
                                                                                               DISBURSEMENTS RECORD

                 Case No: 16-29401                                                                                                        Trustee Name: Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                      Bank Name: Texas Capital Bank
                                                                                                                                   Account Number/CD#: ******5682 Checking Account
       Taxpayer ID No: **-***7324                                                                                         Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/17/2019                                                                                         Separate bond (if applicable): 0.00

    1                   2                           3                                             4                                          5                     6                      7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                         Account/ CD
   Date             [Refer#]             Paid To / Received From                     Description of Transaction        Code             Deposits($)        Disbursements($)            Balance($)
01/29/2019            51012      US DEPT OF EDUCATION CLAIMS FILING        Disb of 15.78% to Claim #00009             7100-000                                           991.54                512.04
                                 UNIT
                                 PO Box 8973
                                 Madison, WI 53708

01/29/2019            51013      Department Stores National Bank c/o       Disb of 15.78% to Claim #00010             7100-000                                           155.79                356.25
                                 Quantum3 Group LLC
                                 PO Box 657
                                 Kirkland, WA 98083

*01/29/2019           51014      Synchrony Bank c/o PRA Receivables        Disb of 15.78% to Claim #00011             7100-004                                           107.07                249.18
                                 Management, LLC
                                 PO Box 41021
                                 Norfolk, VA 23541

*01/29/2019           51015      Synchrony Bank c/o PRA Receivables        Disb of 15.78% to Claim #00012             7100-004                                            85.43                163.75
                                 Management, LLC
                                 PO Box 41021
                                 Norfolk, VA 23541

*01/29/2019           51016      Synchrony Bank c/o PRA Receivables        Disb of 15.78% to Claim #00013             7100-004                                            71.62                 92.13
                                 Management, LLC
                                 PO Box 41021
                                 Norfolk, VA 23541

01/29/2019            51017      Comenity Capital Bank/Paypal Credit c/o   Disb of 15.76% to Claim #00014             7100-000                                            92.13                  0.00
                                 Weinstein & Riley, PS
                                 2001 Western Ave Ste 400
                                 Seattle, WA 98121

                                                                                                                  Page Subtotals                   0.00                 1,503.58




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                           Exhibit 9
                                     Case 16-29401           Doc 32         Filed 05/13/19  FORMEntered
                                                                                                  2       05/13/19                  15:09:32          Desc Main                                            Page 4
                                                                             Document
                                                                      ESTATE CASH RECEIPTS AND Page  11 of 12
                                                                                               DISBURSEMENTS RECORD

                 Case No: 16-29401                                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                                  Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5682 Checking Account
       Taxpayer ID No: **-***7324                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/17/2019                                                                                                     Separate bond (if applicable): 0.00

    1                   2                          3                                               4                                                     5                     6                      7
                                                                                                                                  Uniform
Transaction         Check or                                                                                                       Trans.                                                         Account/ CD
   Date             [Refer#]             Paid To / Received From                     Description of Transaction                    Code             Deposits($)        Disbursements($)            Balance($)
*03/22/2019                      Synchrony Bank c/o PRA Receivables        Stop Payment on Check 51014                            7100-004                                          (107.07)               107.07
                                 Management, LLC
                                 PO Box 41021
                                 Norfolk, VA 23541

*03/22/2019                      Synchrony Bank c/o PRA Receivables        Stop Payment on Check 51016                            7100-004                                           (71.62)               178.69
                                 Management, LLC
                                 PO Box 41021
                                 Norfolk, VA 23541

*03/22/2019                      Synchrony Bank c/o PRA Receivables        Stop Payment on Check 51015                            7100-004                                           (85.43)               264.12
                                 Management, LLC
                                 PO Box 41021
                                 Norfolk, VA 23541

03/26/2019            51018      Synchrony Bank c/o PRA Receivables        Disb. of 15.78% on claim 11, replaces check 51014      7100-000                                           107.07                157.05
                                 Management, LLC
                                 PO Box 41031
                                 Norfolk, VA 23541

03/26/2019            51019      Synchrony Bank c/o PRA Receivables        Disb of 15.78% to claim 12, replaces check 51015       7100-000                                            85.43                 71.62
                                 Management, LLC
                                 PO Box 41031
                                 Norfolk, VA 23541

03/26/2019            51020      Synchrony Bank c/o PRA Receivables        Disb of 15.78% on claim 13, replaces check 51016       7100-000                                            71.62                  0.00
                                 Management, LLC
                                 PO Box 41031
                                 Norfolk, VA 23541

                                                                                                                              Page Subtotals                   0.00                    0.00




UST Form 101-7-TDR (10/1/2010) (Page 11)                                                                                                                                                       Exhibit 9
                                        Case 16-29401           Doc 32       Filed 05/13/19  FORMEntered
                                                                                                   2       05/13/19        15:09:32          Desc Main                                            Page 5
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  12 of 12
                                                                                                DISBURSEMENTS RECORD

                 Case No: 16-29401                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: Hudson, Wanda                                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5682 Checking Account
       Taxpayer ID No: **-***7324                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/17/2019                                                                                            Separate bond (if applicable): 0.00

    1                    2                            3                                         4                                               5                      6                     7
                                                                                                                          Uniform
Transaction          Check or                                                                                              Trans.                                                        Account/ CD
   Date              [Refer#]               Paid To / Received From                 Description of Transaction             Code            Deposits($)        Disbursements($)            Balance($)

                                                                                                                     Page Subtotals


                                                                                              COLUMN TOTALS                                     10,687.50              10,687.50
                                                                                                       Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                              SUBTOTALS                                         10,687.50              10,687.50

                                                                                                     Less: Payments to Debtors                                             4,000.00
                                                                                              Net                                               10,687.50                  6,687.50


                                                                                       TOTAL-ALL ACCOUNTS                                       NET                     NET               ACCOUNT
                    All Accounts Gross Receipts:           10,687.50                                                                          DEPOSITS             DISBURSEMENTS          BALANCE

              All Accounts Gross Disbursements:            10,687.50
                                                                                       ******5682 Checking Account                              10,687.50              10,687.50
                                All Accounts Net:               0.00
                                                                                       Net Totals                                               10,687.50              10,687.50                  0.00




UST Form 101-7-TDR (10/1/2010) (Page 12)                                                                                                                                              Exhibit 9
